August 25, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In the specification , in paragraphs [0025] and [0026], Applicant describes “a seating area 12”.  However, reference number 12 does appear in any of the drawings filed.  Applicant needs to read through the specification and compare it t the drawings filed 01/22/2021 to ensure that all the reference numbers in the drawings are described in the specification and to ensure that all reference numbers in the specification appear in the drawings. Perhaps the drawings filed 01/22/2021 are correct as is and perhaps only the specification is what needs correcting. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seating connector component” and the “first arm connector component” in claim 1, the “second arm connector component” in claims 7 and 16, and the “support bracket positioned between the extender frame and the back portion to support the back portion, the support bracket being movable between a plurality of selected 15positions to support the back portion in an orientation and at an angle relative to the seating portion” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As explained above n the objection to the drawings, the “seating connector component” and “first arm connector component” have not been shown or labeled preventing one of ordinary skill in the art from making and or using the invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and  22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 3-4, the language “wherein pivot member is…..” and “to the selectively assembled and disassembled” is unclear and confusing language. The word - - the - - needs to be inserted in front of “pivot member”. There appears to be text missing from the phrase “to the selectively assembled and disassembled”.
In claim 22, line 2, “the front end” should be - - the rear end - -.
The aforementioned problem renders the claim vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar (U.S. Patent No. 2,104,666).
		
    PNG
    media_image1.png
    371
    301
    media_image1.png
    Greyscale

As for claim 1, Molnar teaches a modular furniture seat assembly comprising: a seating portion 2 having a front end, a rear end, a pair of opposing side edges, and a seating connector component at or near 5each of the opposing side edges; a back portion 3 having a lower end, an upper end, and a pair of opposing side edges, wherein the lower end of the back portion connects to the rear end of the seating portion; and a pair of lateral support arm assemblies 5,6 having an inner 10surface and an outer surface, each of the pair of lateral support arm assemblies 5,6 having a first arm connector component which is releasably connectable to the seating connector component, the lateral support arm assemblies comprising an armrest portion and at least one a leg portion, the leg portion supporting the modular 15furniture seating item when it is an assembled condition.

As for claim 17, Molnar teaches that the pair of lateral support arm assemblies have the inner surface and an outer surface wherein each of the pair of lateral 15support arm assemblies has the first arm connector component on the inner surface thereof which is releasably connectable to the seating connector component, the lateral support arm assemblies comprising the armrest portion and the leg portion, the leg portion supporting the modular furniture seating item when it is an 20assembled condition.

Claims 1-3, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilzer (U.S. Patent No. 9,185,982 B2).
	
    PNG
    media_image2.png
    228
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    307
    446
    media_image3.png
    Greyscale

As for claim 1, Kilzer teaches a modular furniture seat assembly comprising: a seating portion 18 having a front end, a rear end, a pair of opposing side edges, and a seating connector component at or near 5each of the opposing side edges; a back portion 18 having a lower end, an upper end, and a pair of opposing side edges, wherein the lower end of the back portion connects to the rear end of the seating portion; and a pair of lateral support arm assemblies 36 having an inner 10surface and an outer surface, each of the pair of lateral support arm assemblies 36 having a first arm connector component which is releasably connectable to the seating connector component, the lateral support arm assemblies comprising an armrest portion and at least one a leg portion, the leg portion supporting the modular 15furniture seating item when it is an assembled condition.
As for claim 2, Kilzer teaches a pivot member for connecting the lower end of the back portion to rear end of the seating portion such that back 20portion is pivotally movable relative to the seating portion about the pivot member between a substantially horizontal position in which the seating portion and the back portion are generally co- planar and a substantially vertical 
As for claim 3, Kilzer teaches that the pivot member is a releasable pivot member which allows the 5seating portion and the back portion to the selectively assembled and disassembled about the releasable pivot member.
As for claim 12, Kilzer teaches a foot portion 28 having a front end and a remote end, the front end of the foot portion connecting to the front end 10of the seating portion in a releasable manner and such that the foot portion can be rotated relative to the seating portion to selectively adjust the orientation thereof relative to the seating portion.
As for claims 13-14, Kilzer teaches a foot portion support leg foldable 32 between a stowaway position against the foot portion and an extended position wherein it provides support to the foot portion at or near its remote end; wherein the foot portion support is adjustable so as to hold the foot portion in a selected position.
As for claim 16, Kilzer teaches that the support arm assembly further comprises a second arm connector component, and the seating portion further comprises an additional seating connector component connectable to the second 10arm connector component.
As for claim 17, Kilzer teaches that the pair of lateral support arm assemblies have the inner surface and an outer surface wherein each of the pair of lateral 15support arm assemblies has the first arm connector component on the inner surface thereof which is releasably connectable to the seating connector component, the lateral support arm assemblies comprising the armrest portion and the leg portion, the leg portion supporting the modular furniture seating item when it is an 20assembled condition.
.

Claims 1-6, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien (U.S. Patent No. 4,389,070).
	
    PNG
    media_image4.png
    345
    337
    media_image4.png
    Greyscale


As for claim 1, Chien teaches a modular furniture seat assembly comprising: a seating portion  having a front end, a rear end, a pair of opposing side edges, and a seating connector component at or near 5each of the opposing side edges; a back portion 2 having a lower end, an upper end, and a pair of opposing side edges, wherein the lower end of the back portion connects to the rear end of the seating portion; and a pair of lateral support arm assemblies 1B having an inner 10surface and an outer surface, each of the pair of lateral support arm assemblies 1B having a first arm connector component which is releasably connectable to the seating connector 
As for claim 2, Chien teaches a pivot member for connecting the lower end of the back portion to rear end of the seating portion such that back 20portion is pivotally movable relative to the seating portion about the pivot member between a substantially horizontal position in which the seating portion and the back portion are generally co- planar and a substantially vertical position in which the back 21portion is generally in an upright or vertical position (see Figures 4 and 6 above).
As for claim 3, Chien teaches that the pivot member is a releasable pivot member which allows the 5seating portion and the back portion to the selectively assembled and disassembled about the releasable pivot member.
As for claims 4-6, Chien teaches an extender frame 12,12A extending outwardly away from 10the rear end of the seating portion, the extender frame supporting at least in part the back portion when the back portion is in the substantially horizontal position; wherein the extender frame is selectively removable from the seating portion;  wherein the extender frame is movable between a folded position in 20which it is folded against the seating portion and an unfolded position in which the extender frame is in the extended position for supporting the back portion.
As for claim 12, Chien teaches a foot portion 28 having a front end and a remote end, the front end of the foot portion connecting to the front end 10of the seating portion in a releasable manner and such that the foot portion can be rotated relative to the seating portion to selectively adjust the orientation thereof relative to the seating portion.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kilzer (U.S. Patent No. 9,185,982 B2) in view of .Box hammer (U.S. Patent No. 4,742,900)
Kilzer teaches the structure substantially as claimed but does not teach a customized container for storage and transportation, as defined in claim 15.  However, Boxhammer teaches such a concept to be old. It would have been obvious t include a container, such as the one taught by Boxhammer since it would make transporting the chair from place to face.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Patent No. 4,389,070).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kilzer (U.S. Patent No. 9,185,982 B2).
It would have been obvious to one of ordinary skill in the art to perform the method steps as recited as this would be the normal and logical manner of assembling the device as taught by the combination of references discussed above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar (U.S. Patent No. 2,104,666).
It would have been obvious to one of ordinary skill in the art to perform the method steps as recited as this would be the normal and logical manner of assembling the device as taught by the combination of references discussed above.

Claims 7-11 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph andunder 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures concepts similar to those of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636